I join in the opinion of the Court in all respects except for that portion expressed in PART B.
In PART B the Court holds that the Order of the Supreme Court, 82 Judicial Administration Docket No. 1, dated June 29, 1987 and the Guidelines promulgated thereunder, prohibiting partisan political activities by court-appointed employees, does not apply to retention elections. I respectfully dissent because I do not believe the Supreme Court intended to make such a distinction.
I recognize, as the majority points out, that (a) the activity proscribed by the Guidelines is limited to "partisan, political activity" and (b) the Constitutional Amendment establishing the retention election process provides for the submission of the candidate's name to the electors "without party designation". Nevertheless, there is no doubt that a retention election can be a partisan political affair.
Initially, it should be pointed out that this Court's exemption of political activity by court-appointed employees in retention elections would extend not only to those who would aid in the effort to retain the candidate, but also to those who would aid in an effort to achieve his or her ouster.
The reality is, at least in this Commonwealth, that judges are members of one or another political party. They are no less so when they stand for retention. The constitutional scheme for retention elections permits *Page 320 
opposition to a candidate; permits the electors to vote "No" — not just because the candidate's performance in office may be perceived to have been substandard, but for any reason, including the identity of the candidate's political party. Thus, the reality is that any opposition to a candidate for retention — certainly any organized opposition — is most likely to come from the opposing political party. In such a case, what would follow would be partisan political campaigns conducted in a partisan political election. In such a case, if retention elections are exempt from application of the Order and Guidelines of the Supreme Court, as this Court concludes, court-appointed employees would be free to engage in any or all of the activities1 which the Supreme Court has forbidden.
I believe this to be the reality of the retention election process in the Commonwealth — whatever might have been the intentions or hopes of the delegates at the Constitutional Convention in 1967-68. Moreover, I believe the Supreme Court recognized this to be the case and thus did not intend to exclude retention elections from the operation of its ban on the activities of court-appointed employees contained in its 1987 Order and Guidelines. To believe otherwise, indeed to hold otherwise, requires a finding that the Supreme Court, having announced a broad policy prohibiting partisan political activity by court-appointed employees, intended to create an exception to that policy for retention elections, and, thus, intended to treat those elections differently from all other judicial elections. I believe any such intention should be found not by inference or implication, but only if it is expressed by specific language. There is no such language in the Order of the Supreme Court of June 29, 1987 nor in the Guidelines promulgated thereunder.
In fact, the comments of the Supreme Court on the purpose of earlier memoranda on this subject2 indicate an intention that the policy be broadly applied and militate against a finding of an intention to create an exception for retention elections. In In re Prohibition of Political Activities,_473 Pa. 554,375 A.2d 1257 (1977), the Supreme Court stated at page 1259:
  The purpose of the memoranda, of course, was to maintain not only the independence, integrity and impartiality of the judicial system but also the appearance of these qualities. The vice of mixing political and judicial activity is too obvious to require elaboration herein. Only by a steadfast separation of partisan political activity from the judicial function can the confidence of the public in courts and judges be merited and maintained.
In my opinion, if court-appointed employees are permitted to work in judicial retention elections, the confidence of the public in courts and judges will be diminished, rather than merited-and maintained."
Consequently, I dissent from PART B of the Discussion of this Court's Opinion as well as from Conclusions of Law Nos. 10 and 12.
Judge Sweeney joins in this Concurring and Dissenting Statement.
1 ". . . working at a polling place on Election Day, performing volunteer work in a political campaign, soliciting contributions for political campaigns, and soliciting contributions from a political action committee or organization." Guidelines Regarding Political Activity B Court-Appointed Employees 1(a).
2 Memoranda were issued in 1976 and 1977 by the Court Admnistrator of Pennsylvania prohibiting political activity by court-appointed employees.